Citation Nr: 1016833	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-28 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDING OF FACT

During the appeals period, the Veteran's PTSD has been 
manifested by no more than some occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as nightmares, sleep disturbance, difficulty in 
understanding complex commands, depressed mood, and memory 
impairment.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim. In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim for 
service connection was awarded with an effective date of May 
27, 2005, the date of his claim, and an initial disability 
rating was assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre- adjudicatory notice that he 
would be assigned effective dates in accordance with the 
facts found as required by Dingess, he was assigned the 
earliest date permitted by law.  38 U.S.C.A. § 5110(a).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
psychiatric examination, and afforded the appellant an 
opportunity to present testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Initial Rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As the appeal regarding the evaluation of the service-
connected PTSD involves an original claim, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

In the January 2006 rating decision on appeal, the RO granted 
service connection for PTSD and assigned a 50 percent 
disability rating from May 27, 2005, pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  The Veteran contends that he is 
entitled to a rating higher than 50 percent.

Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores are 
generally used in examinations reports regarding veterans' 
psychiatric disabilities.   

Reports from a private psychologist, J.A.R., Ph.D., dated in 
August 2005 and January 2007, note that the Veteran had lived 
in Thailand for the past twenty years with his wife.  The 
Veteran would only return to the States for family visits and 
reunions.  The Veteran's wife worked and he did not.  He 
reported that he thought about Vietnam daily; seeing the dead 
from the tsunami in Thailand reminded him of the war.  The 
psychologist stated that in his opinion the Veteran's "PTSD 
significantly interferes with his ability to work."

A lay statement dated in August 2005 from M.T. indicated that 
Mr. T. had known the Veteran since they were both six years 
old; that the Veteran had shown a lot of anger, depression, 
mood swings, and problems with authority figures since his 
return from Vietnam; and that the Veteran lived in Asia 
because he could not handle being around Americans who judge 
him because of his Vietnam service.

A fee basis VA psychiatric examination was conducted in 
December 2005.  The Veteran reported recurrent and intrusive 
distressing recollections of his time in Vietnam.  He had 
flashbacks at least weekly.  The Veteran reported problems 
falling and staying asleep.  He described concentration 
problems and difficulty with anger.  The Veteran 
characterized his relationship with his wife as "rocky."  
On examination, he was well-dressed and groomed and had fair 
hygiene.  His behavior was cooperative and appropriate.  
Affect ranged from somber to irritable and angry.  Speech was 
normal in tone and volume.  His thought processes showed 
tight associations and his sentences reached logical 
conclusions.  The Veteran was not having any paranoid or 
grandiose delusions.  He had no auditory or visual 
hallucinations.  He had thought of suicide in the past but 
not at the present; he was not homicidal.  The Veteran had 
had chronic problems with his anger but had avoided physical 
altercations.  He was oriented to time, person, and place and 
could abstractly interpret and simple proverb.  He was only 
able to recall one item out of three he was asked to repeat 
after five minutes.  The Veteran exhibited good judgment and 
fair insight.  The diagnosis was PTSD, chronic.  The GAF was 
45 currently; 51 was the best score in the past year.  

A July 2008 VA treatment record noted that the Veteran had 
recently arrived from Thailand with his wife for a visit and 
had gotten into a fight with his wife at his in-laws' house.  
The Veteran reported that he had panic attacks in the grocery 
store or other areas.  The Veteran exhibited good hygiene and 
grooming.  He was slightly anxious but more relaxed and 
calmer by the end of the interview.  He showed no homicidal 
or suicidal ideation/plan and no delusions were noted.  His 
immediate, recent, and long term memory was intact.  He was 
expected to return to Thailand within days.

The most recent VA psychiatric examination of the Veteran was 
conducted in September 2009.  The Veteran reported that he 
continued to have outbursts of arguing and irritability with 
others.  He reported nightmares, pessimistic views, visual 
hallucinations, isolation, hypervigilance, and drug abuse.  
He had experienced trouble sleeping for 40 years.  He 
reported good relationships with his wife and his one living 
sister.  The Veteran reported a persistent feeling as if a 
traumatic event were recurring; this involved seeing blood on 
people in crowded places and seeing his friend (who died in 
Vietnam) with blood on him.  He used alcohol and marijuana 
daily and had resulting memory problems.  

On examination, orientation was within normal limits and 
appearance and hygiene were appropriate.  The Veteran 
maintained good eye contact during the examination.  The 
affect and mood examination indicated an impaired impulse 
control, some unprovoked irritability and periods of violence 
that affect motivation.  Speech was within normal limits.  
The Veteran showed impaired attention and/or focus.  There 
were no panic attacks.  There was no report of history of 
delusions and no delusions were noted at the time of the 
examination.  No hallucinations were observed at the 
examination.  Obsessional rituals were absent.  The Veteran's 
thought processes were appropriate.  His judgment was not 
impaired and his abstract thinking was normal.  There was 
moderate impairment of memory, which the examiner noted as 
problems with retention of highly learned material- forgets 
to complete tasks.  Suicidal and homicidal ideation were 
absent.  

The examiner diagnosed PTSD as well as polysubstance 
dependence.  He stated that the Veteran's memory complaints 
and poor motivation may well be related to heavy marijuana 
smoking.  The examiner stated that the Veteran was not 
cognitively impaired, but he did have difficulty establishing 
and maintaining effective work/school and social 
relationships because of his anger and argumentativeness.  He 
also had difficulty maintaining effective family role 
functioning because of arguments with his wife.  He had no 
difficulty with recreation or leisure pursuits.  He had 
difficulty understanding complex commands because he often 
was inattentive.  The GAF score was 50.

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
Veteran's service-connected PTSD at any time during the 
appeal period.  The December 2005 VA examination noted that 
the Veteran had chronic problems with his anger but had 
avoided physical altercations.  While the September 2009 VA 
examiner at one point referred to "impaired impulse 
control," and to "some unprovoked irritability and periods 
of violence that affect motivation," the Board notes that 
there is no documentation in the record, or in fact in the 
rest of the September 2009 VA examination report, of any 
actual physical violence on the part of the Veteran.  The 
examiner further described the Veteran as having difficulty 
establishing and maintaining effective work/school and social 
relationships; that describes the criteria for the current 50 
percent rating.  

There were no reports of suicidal ideation, hospitalization, 
obsessional rituals which interfere with routine activities, 
illogical or irrelevant speech, near continuous panic 
affecting the Veteran's ability to function independently, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  The Veteran was in a stable marriage and had a good 
relationship with his sister.  As for industrial impairment, 
although the Veteran apparently left his job as a bank teller 
nearly two decades ago, the August 2005 psychologist's report 
stated that he found the job lacking in "adrenaline rush" 
and began dealing drugs for a time prior to moving to 
Thailand where his wife holds a job.  

The Veteran's PTSD symptoms have not been shown to be so 
disabling as to warrant an evaluation of 70 percent.  The 
evidence does not show that symptomatology approximated, or 
more nearly approximated, the criteria for an evaluation in 
excess of 50 percent at any time during the appeals period.  

The Veteran's disability is manifested by impairment in 
social and occupational functioning.  The rating criteria 
contemplate these impairments; hence, referral for 
consideration of an extraschedular rating is not warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. 
Peake, 22 Vet. App. 111 (2008).  


In this case, the Veteran's lay statements as to the severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Accordingly, the preponderance of the 
evidence is against a rating higher than 50 percent for the 
Veteran's PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 
9411.


ORDER

An initial disability rating in excess of 50 percent for PTSD 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


